Citation Nr: 0837371	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status/post arthroscopy, right knee, with partial tear of the 
anterior cruciate ligament (ACL), with residual mild 
instability.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD), right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1990, and from February 2003 to April 2004.

This matter is on appeal from the Jackson, Mississippi,  
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board finds that a word about the 
veteran's name is in order.  In essence, the record is 
replete with essentially two different spellings of her last 
name:  ***TTLER and ***TTLAR.  The confusion is compounded 
because she signs her name using both spellings, sometimes in 
the same document.  The record also shows several alternative 
spellings:  ***TTLEN, ***TTEAR, and ***TLER; however, these 
have not generally been used by the veteran herself.  

The Board has carefully reviewed the various documents of 
record and has found the Social Security number to be 
consistent, despite the various spellings of her last name.  
Therefore, the Board can proceed to consider the claim 
without the need for further name clarification.


FINDING OF FACT

The veteran's right knee disability has been manifested by 
objective complaints of pain and "popping;" subjective 
findings include some limitation of motion and a small 
effusion.  Recurrent subluxation, instability, dislocated 
semilunar cartilage, and ankylosis have not been shown.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status/post arthroscopy, right knee, with partial tear of the 
ACL, with residual mild instability have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 
5258 (2008).

2.  The criteria for a rating in excess of 10 percent for 
DJD, right knee, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

In this case, the veteran is claiming entitlement to an 
increased rating for instability following an arthroscopy of 
a partial tear in her right ACL, and DJD of the right knee.  
VA General Counsel has held that a claimant who has both 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, so long as the knee disorder 
exhibits both instability and at least a minimally limited 
range of motion under DC 5260 (flexion limited to 60 degrees 
or less) or 5261 (extension limited to 5 degrees or more).  
See VAOPGCPREC 23-97.  

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Right Knee Instability

In order to warrant a rating in excess of 10 percent for 
right knee instability, the evidence must show:

*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257); or 
*	dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (20 percent 
under DC 5258).

The Board has reviewed the evidence and finds that a rating 
in excess of 10 percent is not warranted for knee 
instability.  First, the veteran was issued a knee brace in 
April 2001 and, by the time she received a new brace in 
October 2004, the brace had exhibited significant "wear and 
tear," implying significant use.  However, an October 2004 
VA examination indicated that her right knee was "stable 
medially, laterally as well as anteriorly and posteriorly," 
although there was some pain noted.  

Moreover, at an October 2004 VA examination, the veteran 
complained that her knee "popped" on occasion, but not 
sufficiently enough to throw her, and that she experienced 
increased pain at the end of the work day, but was able to 
continue her responsibilities.  However, while an October 
2004 MRI showed tears in her posterior meniscus, there is no 
evidence that her pain or other related symptoms were related 
to dislocated semilunar cartilage.

At a November 2005 VA examination, she reported that she had 
difficulty traversing stairwells and experiences "flare-up" 
pain about three times a month, lasting two days each time 
but denied problems with dislocations or subluxation.  A 
physical examination revealed "good stability of [the] 
medial/lateral collateral ligaments and anterior/posterior 
cruciate ligaments."  Also, the examiner "could detect no 
objective evidence of weakness."  

Also, while her March 2006 outpatient treatment records 
indicated that she may "possibly" have a small effusion, no 
effusion was noted at her November 2005 VA examination.  The 
outpatient treatment records from March 2006 also noted no 
instability.

In conclusion, as "moderate" recurrent subluxation or 
instability or dislocated semilunar cartilage is not shown, 
the Board finds that the veteran's right knee instability has 
not manifested symptomatology that more nearly approximates 
the criteria required for a rating in excess of 10 percent.



Right Knee DJD

In addition to her rating for right knee instability, the 
veteran is assigned a 10 percent rating for DJD of the right 
knee.  In order to warrant a rating in excess of 10 percent, 
the evidence must show:

*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations- not to be combined with 
limitation of motion (20 percent under DC 5003); 
*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 degrees 
(30 percent under DC 5256);
*	flexion limited to 30 degrees (20 percent under DC 
5260); or
*	extension limited to 15 degrees (20 percent under DC 
5261).

A separate rating for arthritis may also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.   See 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); 
VAOPGCPREC 9-98.  Additionally, separate ratings may be 
granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint.  
See VAOPGCPREC 09-04.  

In this case, the Board concludes first that the weight of 
the evidence does not support a rating in excess of 10 
percent for DJD based on limitation of motion.  Specifically, 
the veteran exhibited active, passive and repetitive flexion 
of 120 degrees at her October 2004 VA examination and, in 
November 2005, exhibited flexion to 135 degrees which was 
non-painful to 125 degrees.  

Similarly, the veteran exhibited active, passive and 
repetitive extension of 0 degrees at both her October 2004 
and November 2005 VA examinations.  Additionally, her March 
2006 outpatient treatment records noted that her knee 
exhibited full range of motion.  As such, the evidence does 
not support a higher rating based on ankylosis, nor does the 
limitation of motion of the right knee joint support a rating 
in excess of the current 10 percent.

In considering the appropriate disability ratings, the Board 
has considered the effect that the veteran's knee pain has 
had in limiting its effective use, as was required by the 
CAVC in DeLuca.  Here, the Board notes that she has 
complained on multiple occasions about continuing knee pain, 
and the need for anti-inflammatory medication.  Most notably, 
in March 2006, she reported that her knee pain had increased 
in severity within the previous two months.  In June 2006, 
she classified the pain as 4 out of 10.  

However, the Board concludes that the level of pain has not 
impeded functionality to warrant a higher rating.  As noted 
above, the veteran exhibited substantially normal flexion and 
extension at her VA examinations.  Additionally, although she 
stated at her January 2006 hearing before the DRO that she 
owned a knee brace and cane, she did not always use them.   

Additionally, at both the October 2004 and November 2005 VA 
examinations, the examiners were both unable to state the 
impact of any pain on the veteran's day-to-day activities 
without resorting to speculation.  As a result, the Board 
finds that the evidence does not show right knee 
symptomatology that more nearly approximates the criteria 
required for a rating in excess of 10 percent

As to both claims, the Board has considered the veteran's 
written statements and testimony at her January 2006 DRO 
hearing that her knee has worsened in the years since her 
initial injury, and that it may need another corrective 
surgery.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses. Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that her symptoms 
are of such severity as to warrant higher ratings for her 
right knee disabilities however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than her assessment of the severity of her 
disabilities.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008), but finds no evidence that the 
veteran's right knee disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of these disabilities.   

While she has received outpatient treatment, the evidence 
does not show that she has required frequent hospitalizations 
for her right knee disability.  Further, she reported 
increased pain at the end of her work day but noted that she 
was able to continue to perform her duties.

Moreover, the scheduler rating criteria for joint 
disabilities, such as the knee, contemplate not only 
limitation of motion but other limitations due to factors 
that include pain, swelling, deformity, atrophy, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45(f).  
Therefore, the rating criteria, by its nature, essentially 
take into account the effect of the veteran's disabilities on 
her ability function in the workplace.  Hence, referral for 
the assignment of an extra-schedular evaluation is not 
warranted in this case.

As the preponderance of the evidence is against both claims, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
October 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed her of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence she needed to substantiate her claims for an 
increased rating as this is the premise of the claims.  It is 
therefore inherent that the she had actual knowledge of the 
rating element of the claim.  

In addition, she was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claims have been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in October 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support her claims.  
Specifically, she was notified in her October 2004 VCAA 
letter that she would have had to show that her service-
connected disabilities had gotten worse.  Additionally, in 
August 2005, she was provided with a statement of the case 
that set forth, in detail, the criteria that must be met to 
merit an increased rating under all relevant diagnostic 
codes.  The RO then provided her with the appropriate time to 
provide any additional evidence before it issued a 
supplemental statement of the case in October 2006.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support her claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support her claims as reflected in her 
correspondence.  Specifically, she stated in her February 
2005 notice of disagreement that her knee disabilities had 
worsened, and that they inhibited her employability.  She 
reiterated that her knee had gotten worse and that a second 
surgery would be required in the appeal she submitted in 
October 2005.  

In her October 2004 VA examination, she conveyed how her knee 
"popped" on occasion and noted "flare-ups" at her November 
2005 VA examination.  Finally, at her DRO hearing in January 
2006, she commented that her condition was "more than 
mild."  Therefore, she has an understanding of what was 
needed for higher ratings.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, the RO obtained her VA and 
private outpatient treatment records.  Additionally, she 
testified before the DRO in January 2006.  Finally, she 
underwent two VA examinations, in October 2004 and November 
2005, that were pertinent to the claims on appeal.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for status/post arthroscopy, 
right knee, with partial tear of the ACL, with residual mild 
instability, is denied.

A rating in excess of 10 percent for DJD, right knee, is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


